Citation Nr: 1715365	
Decision Date: 05/08/17    Archive Date: 05/22/17

DOCKET NO.  05-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left ear hearing loss disability. 

2.  Entitlement to a compensable evaluation for right ear hearing loss.  

3.  Entitlement to an increased evaluation for tinea pedis, tinea corporis, and onychomycosis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to April 1979. 

These matters come to the Board of Veterans' Appeals (Board) from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2007, the Veteran presented testimony in a travel board hearing before the undersigned.  A copy of the transcript has been associated with the claims file.  

These matters were previously before the Board in June 2016, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  VA disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit.  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, No. 14-2778, 2016 WL 5846040 (Vet. App. Oct. 6, 2016).  As this appeal contains at least one claim that may be affected by the resolution of VA's appeal in Johnson, the Board will stay action on that matter in accordance with the CAVC's stay.  Once a final decision is reached on appeal in Johnson, the adjudication of any case or claim that has been stayed will be resumed.
 
FINDINGS OF FACT

1.  An un-appealed March 2003 rating decision denied service connection for hearing loss.  

2.  Since the March 2003 rating decision, evidence that is new, which relates to an unestablished fact necessary to substantiate the claim for service connection for left ear hearing loss, which is neither cumulative nor redundant, and which raises a reasonable possibility of substantiating the claim has not been received.  

3.  The Veteran's right ear hearing loss is productive of no more than a Level I.


CONCLUSIONS OF LAW

1.  An un-appealed March 2003 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2015); 38 C.F.R. §§ 3.104, 3.160, 20.1103 (2016).

2.  New and material evidence has not been received with respect to the claim for entitlement to service connection for a left ear hearing loss disability; the claim may not be re-opened.  

3.  The criteria for an initial compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence 

The Veteran is seeking to reopen a claim of service connection for a left ear hearing loss disability that was previously denied.  For the reasons that follow, the Board concludes that the prior denial is final and that new and material evidence has not been received and reopening is not warranted.  

The Veteran filed a claim seeking service connection for a left ear hearing loss disability.  The Veteran was denied service connection because there was no evidence diagnosing the Veteran with left ear hearing loss for VA purposes in March 2003.  See C.F.R. § 3.385 (2016).  The Veteran filed a notice of disagreement to the March 2003 decision and the RO issued another rating decision in February 2004 continuing the denial of the previous decision.  The Veteran did not appeal this decision and it became final.  38 C.F.R. § 20.1103.  

The Veteran has sought to reopen this appeal on several occasions, most recently in January 2009, and that appeal has continued.  As evidence to support his claim for reopening the Veteran submitted the following evidence.  

In January 2009, the Veteran submitted treatment notes from the VA in Fayetteville, North Carolina.  These treatment notes did not include a diagnosis of left ear hearing loss.  He also submitted medical records from the Durham VAMC, but these records also do not contain a diagnosis or testing for hearing loss.  In December 2010, the Veteran submitted additional medical records from the Durham VAMC that do not discuss hearing loss, do not provide a diagnosis of hearing loss, and does not note hearing loss in his active problem list.  Additional medical treatment records submitted in October 2011 from Durham and Fayetteville VAMCs also did not include a diagnosis or treatment for hearing loss.  An audiological treatment note from October 2011 does not diagnose the Veteran with hearing loss for VA purposes.  In February 2012, the Veteran underwent a VA contract hearing examination and at that time, he was not diagnosed with left ear hearing loss.  

Additional evidence submitted since the last prior denial also includes a buddy statement from MW, but this statement does not diagnose the Veteran with left ear hearing loss.  Further, updated treatment records provided in December 2016 from both Fayetteville and Durham VAMC do not diagnose the Veteran with left hearing loss for VA purposes.  Lastly, the Veteran underwent a VA medical examination in August 2013, and this examination did not provide a diagnosis of left ear hearing loss for VA purposes.  

A final decision cannot be reopened and considered on the merits unless new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

While all the evidence listed above is new, as it was not of record at the time of the previous denial, the Board finds that the evidence is not material as it does not raise a reasonable possibility of substantiating the claim.  The Veteran was denied entitlement to service connection for lack of evidence showing left ear hearing loss for VA purposes, and newly submitted evidence does not provide a diagnosis of left ear hearing loss for VA purposes.  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical examination, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156 (a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  


However, even under 38 C.F.R. § 3.156 (a), the evidence submitted would not trigger VA's duty to assist by providing a medical examination, because one was already provided.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); see McLendon v. Nicholson, 20 Vet. App. 79   (2006).  All of the evidence submitted since the last prior denial is new as this evidence was not previously of record, but it is not material, as it does not addresses the grounds of the prior final denial and raise a reasonable possibility of substantiating the claim of service connection for left ear hearing loss.  Having found the evidence not material, no further adjudication of this claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

Right Ear Hearing Loss 

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and an increase in disability rating is at issue, the veteran's present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected right ear hearing loss has been evaluated as non-compensable since November 2007, under the provisions of Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2016). 

In evaluating hearing loss, disability ratings on a schedular basis are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Turning the record, at the Veteran's most recent VA examination in August 2013, pure tone thresholds for the right ear, in decibels, were as follows:  

1000
2000
3000
4000
15
25
45
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.  Entering the average pure tone thresholds of 31.25 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I in the right ear.  (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a non-compensable evaluation under Diagnostic Code 6100.  Id.  The Veteran was diagnosed with sensorineural hearing loss bilaterally, but is only service connected for right ear hearing loss.  

The Veteran also underwent a VA examination in March 2012 for his right ear hearing loss.  At the time of this examination the Veteran's pure tone thresholds, in decibels, were as follows: 

1000
2000
3000
4000
15
15
45
40

Speech audiometry revealed speech recognition ability of 98 percent in the right ear.  Entering the average pure tone thresholds of 28.75 in the right ear and speech recognition abilities into Table VI reveals the highest numeric designation of hearing impairment is I in the right ear.  (utilizing table VI).  See 38 C.F.R. §§ 4.85, 4.86.  Entering the category designations for each ear into Table VII results in a non-compensable evaluation under Diagnostic Code 6100.  Id.  

In June 2014, the Veteran denied any changes to his hearing at a VA treatment appointment, and his most recent VA records do not show a significant change in hearing audiometry levels that would warrant and increased rating.  

Now turning to the issue at hand, whether the Veteran is entitled to an increased evaluation for his right ear hearing loss based on his present level of disability.  The audiology examinations from August 2013 and March 2012 show that the Veteran's hearing disability should be evaluated as non-compensable.  

The Board acknowledges the Veteran's statements and statements made by MG in her buddy statement that his right ear hearing loss is worse than the evaluations assigned herein and that he is entitled to a higher evaluation for such hearing loss throughout the appeal period.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran and MG cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected right ear hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Davidson v. Shinseki, 581 F.3d 1313 (2009). 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims ("Court") held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  In this regard, the 2013 VA examiner specifically addressed the functional effects caused by the Veteran's right ear hearing loss disability by noting that the Veteran's reported situation of greatest difficulty misunderstanding people on the telephone, or people speaking directly to him.  Additionally, the Veteran stated that he often had to ask people to repeat themselves very slowly so can understand them.  

The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321 (b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether a referral for an extraschedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application. 

In this Veteran's case, the Board recognizes and has considered the complaints of difficulty understanding conversations and trouble using the telephone.  The rating criteria contemplate speech recognition thresholds and ability to hear spoken words on Maryland CNC testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.  The symptoms associated with the Veteran's right ear hearing loss (i.e., difficulty understanding speech) are contemplated by the rating criteria and the medical evidence fails to show anything unique or unusual about the Veteran's right ear hearing loss that would render the schedular criteria inadequate.  The Veteran's main complaint is reduced hearing acuity and clarity, which is precisely what is contemplated in the rating assigned.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  As the available schedular criteria for this service-connected disability are adequate, referral for consideration of an extraschedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).

Duties to Assist and Notify 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.

In any event, VA provided the Veteran notice letters that fully addressed all notice elements.  These letters informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2016).

Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2016). 

As noted above, the instant claim was most recently remanded in June 2016 for additional development, specifically obtaining VA treatment records and readjudicating the claim.  The Veteran was provided a VA examination in August 2013 which is adequate for the purposes of determining his current level of disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a February 2017 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

New and material evidence having not been received, the application to reopen the claim of entitlement to service connection for left ear hearing loss is denied.

Entitlement to a compensable evaluation for right ear hearing loss is denied.  



____________________________________________
D.C. SPICKLER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


